DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given confirmed in an email from Pin Wu on January 19, 2022. 
Examiner’s Note: The examiner’s amendment is in response to claims filed on 9/24/2021 because the claims filed 11/11/2021 have not been entered. 
The application has been amended as follows:
A computer-implemented method for generating a reference line for operating an autonomous driving vehicle, the method comprising: 
controlling by a processor executing a first processing thread, an autonomous driving 
vehicle at a first location according to a first trajectory that was generated based on a first reference line, the first reference line being generated based on an initial reference line comprising a plurality of center lines associated with a plurality of road segments, the first reference line being generated by the processor executing the first processing thread; 
determining a second location of the first trajectory that is a distance ahead of the first 
location, wherein the distance is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle; 
while controlling the autonomous driving vehicle and before reaching the second 
location, concurrently generating, by the processor executing a second processing thread, a second reference line based on the second location of the first trajectory, which the autonomous driving vehicle is predicted to reach in the future within a predetermined period of time; 
in response to determining that the autonomous driving vehicle is within a 
predetermined proximity of the second location, generating a second trajectory based on the second reference line without having to calculate the second reference line at the second location; and 
controlling, by the processor executing the second processing thread, the autonomous 
driving vehicle according to the second trajectory starting from the second location.
The method of claim 1, wherein the predetermined period of time is greater than or equals to the amount of time to generate a reference line for the autonomous driving vehicle.
The method of claim 1, wherein the second location is one of a plurality of 
The method of claim 3, further comprising 
and before reaching a third location, by the processor executing the second 
processing thread, the autonomous driving vehicle according to the second trajectory starting from the second location, third processing thread selected from one or more separate processing threads, a third reference line based on the third location of the second trajectory, which the autonomous driving vehicle is predicted to reach in the future; and 
storing the third reference line for the third location 
second trajectory. 
The method of claim 4, wherein the storage area comprises a mapping table having a plurality of mapping entries, wherein each mapping entry maps a reference line starting a 
The method of claim 4, further comprising: 
for a next planning cycle, determining a current location of the autonomous driving 
vehicle; 
searching in the storage area based on the determined current location of the 
autonomous driving vehicle to obtain one of the starting location matches the current location; and 
generating a new trajectory based on the obtained
calculate the obtained according to the third trajectory starting from the third location 
The method of claim 1, wherein the second reference line is generated before the autonomous driving vehicle reaches the second location according to the first trajectory.
A non-transitory machine-readable storage medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
controlling by the processor executing a first processing thread, an autonomous 

determining a second location of the first trajectory that is a distance ahead of the first 
location, wherein the distance is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle; 
while controlling the autonomous driving vehicle and before reaching the second 
location, concurrently generating, by the processor executing a second processing thread, a second reference line based on the second location of the first trajectory, which the autonomous driving vehicle is predicted to reach in the future within a predetermined period of time; 
in response to determining that the autonomous driving vehicle is within a 
predetermined proximity of the second location, generating a second trajectory based on the second reference line without having to calculate the second reference line at the second location, wherein a distance between the second location and the first location is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle; and 
controlling, by the processor executing the second processing thread, the autonomous 
driving vehicle according to the second trajectory starting from the second location.
The machine-readable medium of claim 8, wherein the predetermined period of time is greater than or equals to the amount of time to generate a reference line for the autonomous driving vehicle.
The machine-readable medium of claim 8, wherein the second location is one of a plurality of 
The machine-readable medium of claim 10 wherein the operations further comprise
and before reaching a third location, by the processor executing the second 
processing thread, the autonomous driving vehicle according to the second trajectory starting from the second location, third processing thread selected from one or more separate processing threads, a third reference line based on the third location of the second trajectory, which the autonomous driving vehicle is predicted to reach in the future; and 
storing the third reference line for the third location 
second trajectory. 
The machine-readable medium of claim 11, wherein the storage area comprises a mapping table having a plurality of mapping entries, wherein each mapping entry maps a reference line starting a 
The machine-readable medium of claim 11, wherein the operations further comprise: 
for a next planning cycle, determining a current location of the autonomous driving 
vehicle; 
searching in the storage area based on the determined current location of the 
autonomous driving vehicle to obtain one of the starting location matches the current location; and 
generating a new trajectory based on the obtained
calculate the obtained according to the third trajectory starting from the third location 
The machine-readable medium of claim 8, wherein the second reference line is generated before the autonomous driving vehicle reaches the second location according to the first trajectory.
A data processing system, comprising: 
a processor; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including 
controlling by the processor executing a first processing thread, an autonomous 

determining a second location of the first trajectory that is a distance ahead of 
the first location, wherein the distance is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle; 
while controlling the autonomous driving vehicle and before reaching the 
second location, concurrently generating, by the processor executing a second processing thread, a second reference line based on the second location of the first trajectory, which the autonomous driving vehicle is predicted to reach in the future within a predetermined period of time; 
in response to determining that the autonomous driving vehicle is within a 
predetermined proximity of the second location, generating a second trajectory based on the second reference line without having to calculate the second reference line at the second location, wherein a distance between the second location and the first location is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle; and 
controlling, by the
autonomous driving vehicle according to the second trajectory starting from the second location.
The system of claim 15, wherein the predetermined period of time is greater than or equals to the amount of time to generate a reference line for the autonomous driving vehicle.
The system of claim 15, wherein the second location is one of a plurality of 
The system of claim 17, wherein the operations further comprise 
and before reaching a third location, by the processor executing the second 
processing thread, the autonomous driving vehicle according to the second trajectory starting from the second location, third processing thread selected from one or more separate processing threads, a third reference line based on the third location of the second trajectory, which the autonomous driving vehicle is predicted to reach in the future; and 
storing the third reference line for the third location 
second trajectory. 
The system of claim 18, wherein the storage area comprises a mapping table having a plurality of mapping entries, wherein each mapping entry maps a reference line starting a 
The system of claim 18, wherein the operations further comprise: 
for a next planning cycle, determining a current location of the autonomous driving 
vehicle; 
searching in the storage area based on the determined current location of the 
autonomous driving vehicle to obtain one of the starting location matches the current location; and 
generating a new trajectory based on the obtained
calculate the obtained according to the third trajectory starting from the third location 
The system of claim 15, wherein the second reference line is generated before the autonomous driving vehicle reaches the second location according to the first trajectory.

Reasons for Allowance
The following is examiner’s stated reasons for allowance:
Lee et al. (US 2015/0353082 A1) (Lee et al. ‘082) discloses controlling an autonomous driving vehicle according to a first trajectory that was generated based on an initial reference line comprising a plurality of center lines associated with a plurality of road segments and while controlling the autonomous vehicle, before reaching a second location, concurrently generating a second reference line based on the second location of the first trajectory, which the autonomous driving vehicle is predicted to reach in future within a period of time. Furthermore, Lee et al. discloses in response to determining that the autonomous vehicle is within a predetermined proximity of the second location, generating a second trajectory based on the second reference line and controlling the autonomous vehicle according to the second trajectory starting from the second location.
The prior art Lee (US 2018/0151077 A1) (Lee ‘077) discloses that during operation of an autonomous vehicle, locations along a trajectory can be determined that the vehicle will reach within a predetermined period of time. 
Lee et al. (US 2015/0353082 A1) (Lee et al. ‘082) and Lee (US 2018/0151077 A1) (Lee ‘077) fail to teach the specific details of the determination of the second location including determining a second location of the first trajectory that is a distance ahead of the first location, wherein the distance is determined based on a speed of the autonomous driving vehicle at the first location and an amount of time to generate a reference line for the autonomous driving vehicle. In particular the prior art does not disclose a second location determined as described and used in the limitations to generate a second reference line and to determine when the autonomous vehicle is within a proximity of the second location in order to generate a second trajectory based on the second reference line. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619